              Case 2:19-cv-01841-JLR Document 15 Filed 09/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          HENRY WONG,                                    CASE NO. C19-1841JLR

11                               Plaintiff,                ORDER DENYING ENTRY OF
                   v.                                      STIPULATED PROTECTIVE
12                                                         ORDER WITHOUT PREJUDICE
            BRIAN CAMPBELL, et al.,
13
                                 Defendants.
14

15          Before the court is the parties’ Stipulated Protective Order. (Stip. (Dkt. # 13).)

16   The parties have asked the court to enter this stipulation as an order of the court. (See id.)

17   The parties, however, have failed to comply with Local Rule LCR 26(c)(2). See Local

18   Rules W.D. Wash. LCR 26(c)(2). Pursuant to this rule, “[p]arties are encouraged to use

19   this district’s model protective order, available on the court’s website.” Id. “Parties that

20   wish to depart from the model order must provide the court with a redlined version

21   identifying departures from the model.” Id. Here, the parties appear to have used the

22   model protective order but have failed to provide a red-lined version as required under


     ORDER - 1
              Case 2:19-cv-01841-JLR Document 15 Filed 09/08/20 Page 2 of 2



 1   the local rules. Accordingly, the court DENIES the parties’ stipulated motion for entry of

 2   their agreed protective order, but without prejudice to re-filing in a manner that comports

 3   with the court’s local rules.

 4          Dated this 8th day of September, 2020.

 5

 6                                                    A
                                                      JAMES L. ROBART
 7
                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
